EXHIBIT 99.1 LITHIA MOTORS ANNOUNCES EXTENSION OF REVOLVING CREDIT FACILITY AND SCHEDULES SECOND QUARTER 2 CONFERENCE CALL MEDFORD, OREGON, June 29, 2010  Lithia Motors, Inc. (NYSE: LAD) announced that today it entered into an amendment to its revolving credit facility with US Bank. Pursuant to such amendment, the maturity date was extended from October 28, 2010 to June 30, 2013, the size of the facility was increased from $50 million to $75 million, and the interest rate on the facility was reduced from L1 + 3.25% to L1 + 2.75%. Sid DeBoer, Chairman and CEO, commented, The extension of our revolving credit facility marks further progress as we position Lithia for future growth. US Bank has been a key partner throughout our history and I am pleased that our relationship will continue for many years to come. Lithia also announced that its second quarter 2010 earnings will be released on Thursday, July 29, 2010 at 1:05 p.m. PT. A conference call to discuss the quarter is scheduled for the same day at 2:00 p.m. PT. How to Participate The conference call may be accessed by telephone at 877-407-8029 (Conference ID: 352738). To listen live on our website or for replay, visit Investor Relations on www.lithia.com and click on the conference call icon.
